Citation Nr: 9936111	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  95-33 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which continued the 10 percent evaluation 
assigned the veteran's PTSD.

The Board notes that the veteran was granted service 
connection by a rating decision dated October 1968 for 
anxiety neurosis which was later characterized as PTSD after 
a diagnosis was rendered.

The Board also notes that the veteran was scheduled for a 
Central Office hearing in August 1999 but failed to appear 
for that hearing.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to January 15, 1997, the veteran's PTSD was shown 
to be productive of no more than mild social and industrial 
impairment.

3.  As of January 15, 1997, the veteran's PTSD is productive 
of no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
prior to January 15, 1997 for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9411 (1996 & 1998).

2.  The criteria for a 30 percent evaluation, but no greater, 
for PTSD as of January 15, 1997, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.132, Diagnostic Code 9411 (1996 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation assigned for his 
PTSD does not adequately reflect the severity of his 
symptomatology in that his disability has become worse.

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In August 1995, the veteran was afforded a VA examination in 
which he complained of being depressed, unable to sleep 
properly, and having crying spells.  There was a history of 
heavy drinking for many years and now reports moderate 
drinking.  The veteran also indicated stomach problems, back 
problems, and nerve problems and was taking Tagamet, Serax 
and Capoten.  It was noted that the veteran quit his job or 
was let go due to his unpredictable behavior specifically, 
his temper.  The examiner noted that the mental examination 
did not reveal any abnormality.  The veteran was very 
coherent and relevant giving a pertinent history.  With 
respect to his expressed depression, there was no level of 
depression that could be cited as a major depressive 
disorder.

VA outpatient treatment reports dated June 1995 to November 
1995 only note a history of anxiety and PTSD with difficulty 
controlling his temper.  

Social Security Administration medical records dated 
September and October 1991 showed a diagnosis of PTSD, 
psychotic disorder NOS and alcohol abuse by history.  A 
primary diagnosis dated October 1991 was anxiety-related 
disorder.

In a January 1997 VA examination the veteran reported 
depression with frequent crying spells, fleeting homicidal 
ideations, denial of suicidal ideation, irritability, a fear 
of losing control, insomnia, chronic fatigue, a lack of 
interest in being with others, feelings of being persecuted 
by the government, nightmares, cold sweats, flashbacks 
associated with his Vietnam war experience, and a general 
sense of hypervigilance.  The veteran denied any auditory or 
visual hallucinations.  Upon examination the veteran appeared 
oriented times three, cooperative but agitated, and was 
adequately groomed and sat with an angry facial expression.  
His speech was pressured and progressed in a somewhat 
circumstantial manner.  His mood was angry and his affect was 
appropriate.  The veteran's perception appeared normal, he 
was alert, and his memory appeared largely unimpaired.  His 
general knowledge appeared consistent with his education, 
insight was minimal, and judgment was fair.  The examiner 
noted that the veteran's suicidal risk appeared low and that 
diagnostically, the veteran's presentation most clearly 
resembled PTSD and alcohol dependency.  Axis I diagnosis was 
PTSD, chronic; alcoholic dependency with a Global Assessment 
of Functioning (GAF) score of 51.

VA outpatient treatment records dated January 1993 to 
February 1997 indicate that the veteran was seen in the 
mental health clinic in 1993 and was referred in 1996, but 
there was no indication the veteran received any treatment.  

Report from the Vietnam Veterans Center from June 1991 to 
April 1994 show the veteran receiving readjustment counseling 
in 1993.  An August 1993 evaluation indicated that the 
veteran had had a girlfriend for nine years who had recently 
died.  The examiner noted an impression of symptoms fairly 
consistent with a diagnosis of PTSD, though it was noted his 
significant substance abuse history confound his clinical 
presentation.  Also, his presentation seemed to be consistent 
with an adjustment disorder with depressed mood.

During his November 20, 1995 RO hearing, the veteran 
testified to sleep disturbance, and occasional violent 
outbursts.  The veteran did indicate that he had a girlfriend 
and saw her approximately once or twice a week.

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders.  See 38 C.F.R. §§ 4.125-4.132 (1996); 
see also 61 Fed. Reg. 52695-52702 (1996).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant will 
apply, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, these regulations cannot be applied prior to their 
effective date, see Rhodan v. West, 12 Vet. App. 55, 57 
(1998).

Prior to November 7, 1996, psychiatric disabilities were 
evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411.  
Under that criteria a 30 percent evaluation was warranted for 
PTSD when evidenced by definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms must result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  To warrant a 50 percent evaluation, the veteran 
must demonstrate that his ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  

To warrant a 70 percent evaluation, there must be a severe 
impairment of the veteran's ability to establish and maintain 
effective or favorable relationships with people.  The 
psychoneurotic symptoms must be of such a degree and 
persistence that the veteran's ability to obtain or retain 
employment is severely impaired.  A 100 percent evaluation 
may be assigned when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; or there must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought; or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran must be demonstrably unable to obtain or retain 
employment.  See Johnson v. Brown, 7 Vet. App. 95, 99 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

The Board finds that the clinical findings of record do not 
reveal a disability picture that warrants an evaluation in 
excess of the currently assigned 10 percent prior to January 
15, 1997, the date of the latest VA examination under the old 
or new criteria.  The August 1995 VA examination did not 
reveal any abnormality.  The veteran was very coherent and 
relevant giving a pertinent history.  With respect to his 
expressed depression, there was no level of depression that 
could be cited as a major depressive disorder.  VA outpatient 
treatment records dated June 1995 to November 1995 show a 
history of anxiety and PTSD with difficulty controlling his 
temper.  Records from the Vietnam Veterans Center dated June 
1991 to April 1994 show symptoms fairly consistent with PTSD, 
but his significant substance abuse history confounded his 
clinical presentation.  There was no medical evidence to show 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  In fact, 
the veteran and his girlfriend had a nine-year relationship 
until her death.  There is also no medical evidence, prior to 
January 15, 1997, to show psychoneurotic symptoms resulting 
in such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment to warrant a 30 percent evaluation under 
Diagnostic Code 9411 prior to January 15, 1997 under the old 
criteria.  In addition, there was no medical evidence to 
warrant a 30 percent evaluation under the revised criteria.  
There was no evidence to show occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

However, the Board concludes that the veteran's disability 
picture is manifested by symptomatology that approximates, or 
more nearly approximates, the criteria for a 30 percent 
evaluation under the revised criteria for PTSD, since January 
15, 1997.  See 38 C.F.R. § 4.7.  Medical evidence dated from 
the time of the VA examination of January 15, 1997 show 
depression with frequent crying spells, fleeting homicidal 
ideations, denial of suicidal ideation, irritability, a fear 
of losing control, insomnia, chronic fatigue, a lack of 
interest in being with others, feelings of being persecuted 
by the government, nightmares, cold sweats, flashbacks 
associated with his Vietnam war experience, and a general 
sense of hypervigilance.  The veteran denied any auditory or 
visual hallucinations.  The veteran appeared oriented times 
three, cooperative but agitated, and was adequately groomed 
and sat with an angry facial expression.  His speech was 
pressured and progressed in a somewhat circumstantial manner.  
His mood was angry and his affect was appropriate.  The 
veteran's perception appeared normal, he was alert, his 
memory appeared largely unimpaired, insight was minimal, and 
judgment was fair.  The examiner noted that the veteran's 
suicidal risk appeared low with a GAF score of 51 indicating 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  The Board finds that the veteran's symptomatology 
satisfies the criteria for a 30 percent evaluation under the 
revised criteria, from January 15, 1997.

The medical records do not establish that the veteran's 
disability picture warrants a 50 percent evaluation under the 
revised criteria since there is no showing of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The January 1997 VA examination showed the 
veteran's perception to be normal, he was alert, affect was 
appropriate, his memory appeared largely unimpaired, his 
general knowledge appeared consistent with his education, 
insight was minimal, and judgment was fair.  The veteran also 
had had a long term relationship.  The Board points out that 
the veteran continues to be impaired by his alcohol abuse, 
and that this is to some extent part of the reason for his 
low GAF score.  The Board advises the veteran that current 
law prohibits the payment of compensation for such abuse.

Accordingly, the Board finds that the veteran's PTSD is not 
manifested by symptomatology that approximates the criteria 
for an evaluation in excess of 30 percent under Diagnostic 
Code 9411 under the revised criteria.  

When evaluating an increased rating claim, the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or it may reach such a conclusion 
on its own.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In the 
present case, the Board notes that there has been no showing 
that the veteran's service-connected disability has caused 
marked interference with employment (beyond that contemplated 
by the rating schedule) or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards" and 
need not remand this matter to the RO for consideration.  See 
Bagwell, 9 Vet. App. at 338-339; Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for PTSD, prior to 
January 15, 1997, is denied.

A 30 percent evaluation for PTSD, effective from January 15, 
1997, is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

